 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ERIC ROYCE LEONARD,                              Case No. 2:17-cv-00796-JAM-AC
12
                                         Petitioner, [PROPOSED] ORDER VACATING
13                                                   SCHEDULING ORDER
                   v.
14

15   RON DAVIS, Warden,
16                                     Respondent.
17

18        Upon consideration of Respondent’s request, and good cause appearing, IT IS HEREBY

19   ORDERED that the May 30, 2017, scheduling order (ECF No. 13) is vacated pending resolution

20   of the motion to dismiss and motion for stay and abeyance of federal proceedings.

21   DATED: March 25, 2019
22

23

24

25

26

27

28

                                                                 [Proposed] Order (2:17-cv-00796-JAM-AC)
